EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Quarterly Report of Caspian Services, Inc. (the “Company”) on Form 10-Q for the periods ended December 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned Alexey Kotov, Chief Executive Officer and Indira Kaliyeva, Chief Financial Officer of the Company, each certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his or her knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: February 23, 2015 By: /s/ Alexey Kotov Alexey Kotov Chief Executive Officer Date: February 23, 2015 By: /s/ Indira Kaliyeva Indira Kaliyeva Chief Financial Officer
